DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 11/1/2021 has been entered. Claims 1-17 remain pending in the application. Applicant’s amendments to Claims have overcome the double patenting rejection previously set forth in the Non-Final Office Action mailed on 8/2/2021.

Response to Arguments
Applicant's arguments filed on 11/1/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument on pages 5-6 that Gong (US PGPub 2016/0210321) fails to teach the limitation of claim 1, especially the limitation of “…wherein the combining occurs before completion of the generating of the first and second model-specific recommendation results if the timer reaches a predefined maximum time; …”, the examiner cannot concur with the applicant because of the reasons described below.
Examiner interprets the amended limitation as the computer-implemented, network-connected content recommender of the invention sets a predefined maximum 
On the contrary to the applicant arguments, Gong discloses that the combiner module 820 can be configured to retrieve the correlation scores generated by the item-to-item collaborative filter module 815A and the affinity scores from the device-to-item matrix factorization module 815B. The combiner module 820 can be configured to combine the correlation scores and the affinity scores to generate a final score for each of the URLs or content item identifiers (Gong, see paragraph 0105). Gong further discloses that the combining step is performed at a frequency, especially based on time intervals which are corresponding to the predefined maximum time of the present claim (Gong, see paragraph 0108). Thus, Gong teaches the limitation of “…wherein the combining occurs before completion of the generating of the first and second model-specific recommendation results if the timer reaches a predefined maximum time; …” as required by the amended claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gong (US PGPub 2016/0210321).

Regarding claim 1, Gong teaches a computer-implemented, network-connected content recommender generating content recommendations for a plurality of content servers hosted by one or more customers (Gong, see paragraph 0042, FIG. 1 illustrates an example system 100 for recommending content items from a content publisher in real-time or near real-time. The recommender system implemented by data processing system 120 in figure 1), the content recommender comprising:
one or more processors (Gong, see figure 1, data processing system 120);
a memory storing instruction that, when executed by the one or more processors (Gong, see figure 1, data processing system 120), cause the recommender to perform operations comprising
receiving a plurality of content recommendation requests from a querying one of said customer content servers via a plurality of input streams (Gong, see paragraphs 0049 and 0057, The data processing system 120 can receive a request for content. The request can include a query such as a search query input into a search engine. The recommendations system 300A can comprise database storages 310A and 310B, a short-term pipeline 315A, a long-term pipeline 315B), each input stream including a data repository (Gong, see paragraph 0057, The recommendations system 300A can comprise database storages 310A and 310B, a short-term pipeline 315A, a long-term pipeline 315B);
outputting data, from the memory, associated with the content recommendation requests (Gong, see paragraph 0061, The amalgamation engine 320 engine can be configured to retrieve content recommendations generated by the short-term pipeline 315A and the long-term pipeline 315B to provide to the recommendations storage 325);
receiving the data associated with said content recommendation requests (Gong, see paragraph 0061, The amalgamation engine 320 engine can be configured to retrieve content recommendations generated by the short-term pipeline 315A and the long-term pipeline 315B to provide to the recommendations storage 325);
starting a timer (Gong, see paragraph 0108, The method 900 can be performed by the selection engine 800 of FIG. 8 described above. The method 900 can be performed at a frequency. The frequency can be, for example, based on time interval);
generating a first model-specific recommendation result from a first set of the plurality of received data (Gong, see paragraph 0103, The item-to-item collaborative filter 815A can be configured to retrieve the filtered URLs or content item identifiers from the content filter 810);
generating a second model-specific recommendation result from a second set of the plurality of received data (Gong, see paragraph 0104, The device-to-item matrix factorization module 815B can be configured to retrieve the filtered URLs or content item identifiers from the content filter 810);
combining the first model-specific recommendation results with the second model-specific results to generate an ensemble recommendation result (Gong, see paragraph 0105, The combiner module 820 can be configured to retrieve , wherein the combining occurs before completion of the generating of the first and second model-specific recommendation results if the timer reaches a predefined maximum time (Gong, see paragraph 0108, The method 900 can be performed by the selection engine 800 of FIG. 8 described above. The method 900 can be performed at a frequency. The frequency can be, for example, based on time interval, counter, a fulfillment of a condition, or the number of visits); and
transmitting the ensemble result from the content recommender to said querying customer content server (Gong, see paragraph 0115, At act 935, the system can store the URLs or content item identifiers to a content publisher storage. The system can also retrieve the list of URLs or content item identifiers categorized by topic categories and topic category attributes).

Regarding claim 2, Gong teaches in which the input streams further comprise:
a people stream input feeding a people data integrity module and a people repository (Gong, see paragraph 0063, The recommendation system 300B can comprise an update engine 305, any number of database storage 310A-N, any number of pipelines 315A-N, an amalgamation engine 320, and a recommendation storage 325);

an events stream input feeding an events data integrity module and an events repository (Gong, see paragraph 0063, The recommendation system 300B can comprise an update engine 305, any number of database storage 310A-N, any number of pipelines 315A-N, an amalgamation engine 320, and a recommendation storage 325).

Regarding claim 3, Gong teaches in which the people repository stores attributes associated with users (Gong, see paragraph 0065, The web property visit data can include the URLs visited on the website by users).

Regarding claim 4, Gong teaches in which the resources repository stores records associated with resources that are subject to selection by the content recommender (Gong, see paragraph 0078, The content distribution storage 450 can be configured to retrieve the distribution of the URLs or content item identifiers categorized by topic category and topic category attribute from the content distribution modeler 440).

Regarding claim 5, Gong teaches in which the resources repository further comprises a business rules filter to limit resources returned as candidates (Gong, see 

Regarding claim 6, Gong teaches in which the events repository stores actions associated with a user and resource (Gong, see paragraph 0047, The data processing system 120 can obtain anonymous computer network activity information associated with a plurality of computing devices 110. A user of a computing device 110 can affirmatively authorize the data processing system 120 to obtain network activity information corresponding to the user's computing device 110).

Regarding claim 7, Gong teaches in which the input streams comprise a resources stream input feeding a resources data integrity module and a resources repository (Gong, see paragraph 0057, The recommendation system 300A can be performed by the data processing system 120 or any of the one or more components of the system 100. The recommendations system 300A can comprise an update engine 305, database storages 310A and 310B, a short-term pipeline 315A, a long-term pipeline 315B, an amalgamation engine 320, and a recommendations storage 325);
the operations further comprising: data scraping responsive to detection by the resources data integrity module of a new resource within the resources stream to collect 

Regarding claim 8, Gong teaches in which the information collected by the data scraping comprises open graph meta tags associated with a new resource (Gong, see paragraph 0085, The system can determine the topic category of the top ranking popular URLs or content item identifiers by looking up the topic tag of the URL or content item identifier).

Regarding claim 9, Gong teaches in which the input streams comprise a resources stream input feeding a resources data integrity module and a resources repository (Gong, see paragraph 0057, The recommendation system 300A can be performed by the data processing system 120 or any of the one or more components of the system 100. The recommendations system 300A can comprise an update engine 305, database storages 310A and 310B, a short-term pipeline 315A, a long-term pipeline 315B, an amalgamation engine 320, and a recommendations storage 325);


Regarding claim 10, Gong teaches in which the combining model-specific results combines results from a plurality of different vertical specific modules (Gong, see paragraph 0105, The combiner module 820 can be configured to retrieve the correlation scores generated by the item-to-item collaborative filter module 815A and the affinity scores from the device-to-item matrix factorization module 815B. The combiner module 820 can be configured to combine the correlation scores and the affinity scores to generate a final score for each of the URLs or content item identifiers).

Regarding claim 11, Gong teaches in which the outputting a model-specific result comprise outputting from one or more behavioral similarity modules, one or more content similarity modules and one or more user-to-user similarity modules (Gong, see paragraph 0140, The correlation score can be determined using a cosine similarity 

Regarding claim 12, Gong teaches wherein the operations further comprise generating the ensemble result by application of a weighted combination to said model-specific results (Gong, see paragraph 0106, The ranker module 825 can be configured to retrieve the correlation score generated in the item-to-item collaborative filter module 815A and the affinity scores from the device-to-item matrix factorization module 815B. The ranker module 825 can be configured to retrieve click feedback data for each device, user, or group of devices or users from a storage module, such as the database 150 or any one or more components of the system 100).

Regarding claim 13, Gong teaches in which the operations further comprise dynamically selecting and parameterizing one of a plurality of ensemble candidates to combine model-specific outputs (Gong, see paragraph 0140, The correlation score can be determined using a cosine similarity between two items spaces. The correlation score can also be determined by the number of users, devices, or groups of users or devices that have visited both URLs or content item identifiers divided by the total number of users, devices, or groups of users or devices).



Regarding claim 15, Gong teaches in which the dynamically selecting comprises a computer-implemented reinforcement learning system optimizing ensemble selection and parameterization (Gong, see paragraph 0076, The topic categories or topic category attributes can be determined by a machine learning algorithm, such as clustering, segmentation, or semantic analysis. The topic categories or topic category attributes can vary based on time).

Regarding claim 16, Gong teaches wherein the operations comprise, training a machine learning module using data associated with the querying third party content server, to optimize weights applied to a subset of analytic modules while determining the ensemble result (Gong, see paragraph 0076, The topic categories or topic category attributes can be determined by a machine learning algorithm, such as clustering, segmentation, or semantic analysis. The topic categories or topic category attributes can vary based on time).

Regarding claim 17, Gong teaches wherein the further comprising a data integrity module configured to minimize passing of invalid data to the generating (Gong, see paragraph 0073, The content filter 420 can be configured to retrieve the top ranking popular URLs or content item identifiers from the trending content collector 415. The content filter 420 can be configured to filter from the top ranking popular URLs or content item identifiers those URLs or content item identifiers determined to be unsuitable. Unsuitable URLs or content item identifiers can include homepages, hub pages, or private pages).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R. Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG G KIM/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443